Cook, J.,
delivered the opinion of the court.
J. E. Pridgen, a citizen of this state and taxpayer of Hinds county, exhibited his bill of complaint in the chancery court of Hinds county against the board of education and Duncan L. Thompson, auditor of public accounts, in which, bill it is alleged that the board of education, acting under the authority of chapter 5 of the Laws of 1912, entitled, “An act to appropriate five thousand dollars, or so much thereof as may be necessary, as a supplemental common school fund and to direct the distribution of the same,” had, upon the application of the county superintendent of education of Jackson county, drawn “an order on the auditor of public accounts in favor of the county treasurer of Jackson county for the sum of one thousand, nine hundred and ninety-four dollars and eighteen cents, and that the auditor of public accounts threatened to and would pay said sum of money, unless he was restrained from so doing by the chancery court. An injunction was granted by the chancellor as prayed for. The defendant demurred to said bill and made a motion to dissolve the injunction thereon, which demurrer and motion to dissolve was overruled and the injunction made perpetual. From this decree this appeal is prosecuted.
Complainant below, appellee here, contends that chapter 5 of the Laws of 1912, violates sections 69, 90, 205, and 206 of the state Constitution. The act of the legislature we are called upon to review provides for a special appropriation of five thousand dollars, to be used “when any county in the state, administering its schools on the present basis of state aid, shall have exhausted all money appropriated by the state for common school purposes, and whose schools cannot run for the constitutional period of four months. The state board of education, upon a proper showing made in accordance with the act may “draw an order on the auditor of public accounts in favor of the county treasurer of the county whose application is approved, for such a sum as the state board of educa*231tion shall deem as necessary to carry into effect the application made by the county superintendent of education, and the school board of the county applying for such aid,” etc.
The sections of the Constitution to be construed are:
Section 90: “The legislature shall not pass local, private or special laws in any of the following enumerated cases, but such matters shall be provided for only by general laws, viz.: . . . (p) Providing for the management or support of any private or common school, incorporating the same, or granting such school any privileges. ’ ’
Section 205: “A public school shall be maintained in each school district in the county at least four months during each scholastic year. A school district neglecting to maintain its school four months shall be entitled to only such part of the free school fund as may be required to pay the teacher for the time actually taught. ’ ’
And section 206: “There shall be a county common school fund which shall consist of the poll tax, to be retained in the counties where the same is collected, and a state common school fund, to be taken from the general fund in the state treasury, which- together shall be sufficient to maintain the common schools for the term of four months in each scholastic year. But any county or separate school district may levy an additional tax to maintain its schools for a longer time than the term of four months. The state common school fund shall be distributed among the'several counties and separate school districts in proportion to the number óf educable children in each, to be determined from data collected through the office of the state superintendent of education in the manner to be prescribed by law.”
Section 206, in plain terms, provides for a state and a county “common school fund,” and prescribed of what both shall consist, “which shall be sufficient to maintain the common schools for the term of four months in each *232scholastic year.” This is not all; section 206 goes further, and prescribes how and upon what basis the state common school fund shall be distributed among the several counties and separate school districts, viz., “in proportion to the number of educable children in each.”
Section 205 is mandatory upon each school district in every county of the state, and under this section each school district in every county of the state must maintain a public school for at least four months during each scholastic year, and if any county, or any number of counties, fail to comply with this mandate, the delinquent, or delinquents, “shall be entitled to'only such part of the free school fund as may be required to pay the teacher for the time actually taught.”
It thus appears to have been the purpose of the makers of the Constitution to provide for a uniform system of public schools for every county in the state for at least a term of four months in each scholastic year. This could have been done by requiring each county to provide funds to accomplish this purpose, but this was not done. The scheme adopted prescribes what shall be done by the state, and also prescribes the basis for the distribution of the state’s contribution to this purpose, and this basis is necessarily exclusive, otherwise the legislature could ignore the plan of the Constitution and provide another and essentially different plan for the support of the common schools. Each educable child is the unit upon which the state distributes its bounty to the counties, and the legislature has no jjower to adopt another and different basis for state aid, which ignores the constitutional unit. A different scheme might have been provided by wiping out county lines and placing the common schools and their support entirely upon the state, but we are not permitted to change the Constitution because the legislative scheme may be more desirable, or may serve as a remedy for admitted evils not anticipated by the framers of the Constitution.
*233Section 90 of the Constitution seems to make it clear that the support of the common schools by appropriation from the state treasury can only be done in the manner and upon the plan prescribed by sections 205 and 206. The act of the legislature now under consideration does not pretend to distribute the “supplemental common school fund” upon the constitutional basis. It seems to be the theory that the legislature, by labeling the common school fund ‘ ‘ supplemental, ’ ’ thereby changed the nature of the appropriation, and in so doing they provided a remedy for a condition entirely outside of the scheme marked out by the organic law. If this is the theory upon which the validity of the law must stand it would seem that the law in question is a special law, providing for the support of a class of common schools in certain localities of the state and is condemned by paragraph “p” of section 90, of the Constitution. It is certain that the legislature could not pass a law providing for the support of any common school eo nomine, or for any selected number' of common schools. Chapter 5 of the Laws of 1912 is a law providing for the support of a class of common schools. The schools of certain counties provided for by the law are separated from and placed in a different class from the schools located in the other counties, and by this simple expedient they are given special privileges, and are accorded additional support not enjoyed by the schools located in other counties of the state, and it seems this law is undisguisedly a special law to fit local conditions.
Finally, the law to be construed nullifies that part of section 205 reading this way: “A school district neglecting to maintain its school four months, shall be entitled to only such part of the free school fund as may be required to pay the teacher for the time actually taught.” The delinquent district under- this provision of the Constitution is, by chapter 5 of the Laws of 1912, not only pardoned, but is to be rewarded by the board of education with legislative sanction. In its practical workings *234the school districts penalized by section 205 of the Constitution at once become the objects of special regard by the legislative enactment. The act of the legislature and' the Constitution are in direct conflict.

Affirmed-